Citation Nr: 0402874	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-10 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic arthritic 
disorder to include traumatic arthritis of the fingers.  

2.  Entitlement to service connection for bilateral 
cataracts.  

3.  Entitlement to service connection for cerebrovascular 
accident residuals.  

4.  Entitlement to service connection for peptic ulcer 
disease.  

5.  Entitlement to service connection for irritable bowel 
syndrome.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to service connection for vascular dementia.  

8.  Entitlement to service connection for malnutrition.  

9.  Entitlement to service connection for dengue fever.  

10.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left leg varicose veins for the 
period between November 12, 1996, and January 11, 1998.  

11.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's left leg varicose veins for the 
period on and after January 12, 1998.  

12.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's left heel frostbite 
residuals.  

13.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's bilateral macular 
degeneration of the eyes.  

14.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's anxiety reaction.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1939 to 
November 1969.  The veteran was a prisoner of war of the 
Imperial Japanese Government from April 9, 1942 to September 
11, 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
New Orleans, Regional Office (RO) which established service 
connection for left leg varicose veins with left heel 
frostbite residuals; assigned a 20 percent evaluation for 
that disability; effectuated the award as of November 12, 
1996; established service connection for bilateral macular 
degeneration of the eyes; assigned a 10 percent evaluation 
for that disability; established service connection for both 
a chronic anxiety state and malaria; assigned noncompensable 
disability evaluations for those disabilities; denied service 
connection for bilateral cataracts, hypertension, beriberi 
heart disease, cerebrovascular accident residuals, peptic 
ulcer disease, irritable bowel syndrome, arthritis, 
post-traumatic stress disorder (PTSD), and vascular dementia; 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for malnutrition 
and dengue fever; and denied those claims.  In April 1997, 
the veteran expressly withdrew his notice of disagreement 
with the assignment of a noncompensable evaluation for his 
malaria.  In October 1997, the RO, in pertinent part, 
recharacterized the veteran's service-connected psychiatric 
disorder as an anxiety reaction and assigned a 10 percent 
evaluation for that disability.  

In January 2000, the RO, in pertinent part, granted service 
connection for dilated cardiomyopathy, hypertensive heart 
disease, and coronary artery disease and assigned a schedular 
100 percent evaluation for that disability.  In January 2002, 
the RO increased the evaluation for the veteran's left leg 
varicose veins from 20 to 40 percent; effectuated the award 
as of January 12, 1997; granted a separate 10 percent 
evaluation for the veteran's left heel frostbite residuals; 
and effectuated the award as of November 12, 1996.  In 
February 2003, the RO determined that the assignment of 
January 12, 1997 for the award of a 40 percent evaluation for 
the veteran's left varicose veins was clearly and 
unmistakably erroneous; effectuated the award as of January 
12, 1998, the effective date of the amended version of 38 
C.F.R. § 4.104 under which the award was made; adjudicated 
the veteran's entitlement to service connection for both 
malnutrition and dengue fever on the merits; and denied those 
claims.  

In December 2003, the accredited representative submitted a 
Motion for Advancement on the Docket.  In January 2004, the 
Board granted the motion.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
leg varicose veins, left heel frostbite residuals, bilateral 
macular degeneration, and anxiety reaction.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
a disability evaluation in excess of 20 percent for the 
veteran's left leg varicose veins for the period between 
November 12, 1996, and January 11, 1998; an evaluation in 
excess of 40 percent for the veteran's left leg varicose 
veins for the period on and after January 12,1998; and 
initial evaluations in excess of 10 percent for the veteran's 
left heel frostbite residuals, bilateral macular degeneration 
of the eyes, and anxiety reaction.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases discussed below, service connection 
for traumatic arthritis of the fingers of both hands is 
GRANTED.  The remaining issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify you 
if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Imperial 
Japanese Government from April 9, 1942 to September 11, 1945.  

2.  The veteran reported sustaining bilateral hand trauma 
while held as a prisoner of war.  

3.  The veteran exhibited osteoarthritis of the 
interphalangeal joints and the first metacarpal phalangeal 
joints of both hands on repeated VA X-ray studies.  


CONCLUSION OF LAW

Traumatic arthritis of the fingers of both hands was incurred 
during wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307(a)(5), 3.309(c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Traumatic Osteoarthritis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where the veteran 
is a former prisoner of war who was interned or otherwise 
detained for not less than thirty days and post-traumatic 
osteoarthritis becomes manifest to a degree of ten percent at 
any time after termination of active service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

The veteran was a prisoner of the Imperial Japanese 
Government from April 9, 1942 to September 11, 1945.  The 
veteran's service medical records make no reference to 
traumatic arthritis, osteoarthritis, or any other arthritic 
disorder.  

At his October 1992 VA prisoner of war examination, the 
veteran reported that: he was forced to perform strenuous 
manual labor including rebuilding destroyed bridges and other 
structures and loading and unloading ships while in 
captivity; sustained arm injuries; and suffered a right thumb 
injury when his hand was struck by an object.  The VA 
examiners noted that the veteran exhibited right thumb and 
other joint pain.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of "trouble" with the fingers on 
both of his hands.  The veteran was reported to have 
sustained a cerebrovascular accident and to be difficult to 
follow in reference to providing his medical history.  
Contemporaneous X-ray studies of the hands revealed 
degenerative changes of the interphalangeal joints and the 
first metacarpal phalangeal joints, bilaterally.  The veteran 
was diagnosed with osteoarthritis of the fingers.  

In his April 1997 Appeal to the Board (VA Form 9), the 
veteran reiterated that he had been held as a prisoner of war 
for over three years.  He believed that the trauma which he 
endured during his captivity "certainly led to arthritis and 
osteoarthritis."  

A July 2001 VA treatment record states that the veteran 
presented a history of degenerative joint disease of the 
hands, the feet, and the knees.  On examination, the veteran 
exhibited arthritic changes of the right middle finger.  The 
veteran was diagnosed with degenerative joint disease.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements.  The veteran was 
a prisoner of war for over three years.  He reported being 
forced to perform heavy manual labor and suffering 
significant trauma to his hands.  He has been shown on 
repeated VA X-ray studies to exhibit ostearthritis of the 
fingers, bilaterally.  Given such clinical findings and in 
light of the obvious physical hardships which the veteran was 
forced to endure while a prisoner of war, the Board concludes 
that the veteran's osteoarthritis of the fingers is traumatic 
in nature and may be presumed to have been incurred during 
his wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307(a)(5), 
3.309(c) (2003).  


II.  Veterans Claims Assistance Act

In reviewing the issue of the veteran's entitlement to 
service connection for an arthritic disorder, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  A March 2002 RO letter to the veteran 
informed him of the Veterans Claims Assistance Act of 2000 
(VCAA); the evidence needed to support his claim; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notice provided to the veteran does not strictly 
comply with the guidelines as set forth in the preceding 
sentence, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  



ORDER

Service connection for traumatic osteoarthritis of the 
fingers of both hands is granted.  


REMAND

The report of a November 1998 VA examination for compensation 
purposes states that the veteran had been hospitalized at the 
Shreveport, Louisiana, VA Medical Center in January 1997 and 
again treated at that facility in March 1997.  Clinical 
documentation of the cited treatment is not of record.  

An undated written statement from administrator of the 
Landmark of Shreveport nursing home received in February 2002 
indicates that the veteran had been a patient of the facility 
since May 2000.  While the RO has made an attempt to get the 
clinical documentation associated with the veteran's nursing 
home treatment, it was unsuccessful.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his or possession that pertains to his claims.  
The VCAA notice issued to the veteran is deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  




Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003).  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
bilateral cataracts, cerebrovascular 
accident residuals, peptic ulcer disease, 
irritable bowel syndrome, PTSD, vascular 
dementia, malnutrition, dengue fever, 
left leg varicose veins, left heel 
frostbite residuals, bilateral macular 
degeneration of the eyes, and anxiety 
reaction, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the Landmark of Shreveport 
nursing home and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, which is not 
already of record, for incorporation into 
the claims file.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran, including that provided at 
the Shreveport, Louisiana, VA medical 
facility, be forwarded for incorporation 
into the record

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for bilateral cataracts, 
cerebrovascular accident residuals, 
peptic ulcer disease, irritable bowel 
syndrome, PTSD, vascular dementia, 
malnutrition, and dengue fever; an 
evaluation in excess of 20 percent for 
his left leg varicose veins for the 
period between November 12, 1996, and 
January 11, 1998; an evaluation in excess 
of 40 percent for his left leg varicose 
veins for the period on and after January 
12, 1998; and initial disability 
evaluations in excess of 10 percent for 
his left heel frostbite residuals, 
bilateral macular degeneration of the 
eyes, and anxiety reaction.  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



